Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 7/2/19. Claims 1-16 are pending and under examination.
	Claims 11-13 and 15-16 were clearly amended, but are listed as “original”. Applicant is reminded that the correct status of every claim must be indicated (MPEP §714).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Citation 3 on the IDS filed 7/18/19 is relevant to the instant claims: PD may be differentially diagnosed from MSA-P and PSP based on the loss of extrastriatal and striatal 123-I-FP-CIT in addition to several other claim limitations. However, one author of this document is C. Vriend, one of the instant inventors. Thus, this document is not valid prior art under §102(a)(2) as it is not a patent application or PCT application. Further, this document, while prior art under §102(a)(1) as it was published before the effective instant filing date, is excepted under §102(b)(1)(A). Thus, the disclosure cannot be used to establish a §102 or §103 rejection.
	The above rationale also disqualifies citations 1-2 if IDS 7/18/19 as this also shares at least one inventor with the instant application and was published within one year of the instant effective filing date.
US 20160183897 (form 892) is relevant to imaging techniques for diagnosis of neurological diseases in the striatal regions, but does not mention the extrastriatal regions.
Oh (citation 4 IDS 7/18/19) discloses the investigation of differences between PD, PSP, and MSA (abstract). Oh teaches:
Administering a radiolabeled phenyltropane in vivo imaging agent to said subject: 49 patients with PD, 19 patients with PSP, 24 patients with MSA, and 21 healthy people were examined with 18F-FP-CIT PET (abstract); FP-CIT is a phenyltropane and the 18F is the radiolabel. 
Obtaining an in vivo image of the uptake of said in vivo imaging agent in the brain of a subject: scans were obtained; brain CT; p.400 C2.
Determining a binding ratio for selected striatal and extrastriatal ROIs: analyze striatal 18F-FP-CIT binding; the activity concentration in each VOI was calculated and the non-displacable binding potential was established; the ratio of the BPnd of one striatal subregion to that of another striatal subregion; p.400 C2; figure 2. Oh explicitly distinguishes the measured striatal regions from the extrastriatal region and does not teach measurements in these extrastriatal regions of interest. 

Ghaemi is also concerned with differentiating PD from MSA and evaluates both striatal and extrastriatal structures. While striatal structures are beneficial to distinguishing these diseases, Ghaemi notes that imaging of the midbrain (extrastriatal region of interest) “does not provide a further gain in diagnostic accuracy. A similar conclusion is made by Badoud (form 892), who teaches that striatal and extrastriatal individually allow for a differential diagnosis of PD vs MSA and PSP, but explicitly notes “combination of both regions does not significantly improve classification accuracy” (abstract). There is a prima facie case of obviousness when combining two techniques known to be useful for the same purpose (MPEP § 2144.06; Ex parte Quadranti, 25 USPQ2d 1071), yet this prima facie case is rebutted by the explicit teachings of Badoud.
In contrast, the instant claims require combination of these regions and discloses that the claimed method of analyzing this combination does improve accuracy. This is evidence for a surprising result and weighs against a conclusion of obviousness. As such, the instant claims are allowable over the prior art.

Regarding §101, the claims are methods and therefore a process (Step 1). The claims also recite a judicial exception: differentiating PD from MSA-P or PSP where said single value is above a threshold value of said ROC curve (Step 2A prong 1). Prong 2 requires the Examiner to evaluate whether the claim 
Mere instructions to implement an abstract idea on a computer
Adding generic instructions that the judicial exception should be used ("apply it")
Adding insignificant extrasolution activity to the exception ("mere data gathering")
Generally linking the use of the exception to a particular technological environment or field of use 

 In this case, all additional steps are directed to the required data gathering steps and does not practically apply the exception but rather ends with the conclusions prompted by observation of the exception itself.

However, in step 2B, where a claim does not integrate the exception, a claim may nevertheless be patent eligible, for example where additional elements are “significantly more” than the exception such that the additional elements were unconventional in combination. Considerations include whether or not the claim adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present. Further, Berkheimer requires the Office to present evidence to support a conclusion that the elements are routine and conventional.

Thus, in line with current guidance to the Office, routine and conventional may be established by:
1) an express statement in the specification
2) a citation to a court decision noting the element as routine and conventional
3) a citation to a publication
4) a statement of the Examiner taking Official Notice;
None of these can be established and as such the instant claims are patent eligible.

It is also noted that the spirit of the patent ineligibility of a judicial exception is to prevent drafting efforts monopolizing a scientific principle, unfairly tying up the exception. The instant claims do not prevent others from making such diagnostics using striatal regions or extrastriatal regions as was known in the prior art, nor does it prevent others from gathering data from both regions for a diagnostic, but requires the specific steps and analysis steps as claimed. This is not a “high level of generality” and is not considered to unfairly monopolize the judicial exception.

	As such, the claims are considered allowable.	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649